ORDER
This matter having been duly presented to the Court, it is ORDERED that EMIL T. RESTAINO of RANDOLPH, who was admitted to the bar of this State in 1984, and who was suspended from the practice of law for a period of two years effective January 1, 1996, by Order of this Court dated November 30,1995, *2be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court.